Citation Nr: 1740898	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a disability manifested by chronic chest pain. 

2.  Whether and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder, and if so, whether service connection is warranted.

3.  Whether and material evidence has been received to reopen the claim for service connection for a skin disorder, and if so, whether service connection is warranted. 

4.  Whether and material evidence has been received to reopen the claim for service connection for a right knee disorder, and if so, whether service connection is warranted. 

5.  Whether and material evidence has been received to reopen the claim for service connection for chronic diarrhea, and if so, whether service connection is warranted. 

6.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

8.  Entitlement to an initial compensable rating for bilateral hearing loss. 

9.  Entitlement to a compensable rating for a chin scar. 

10.  Entitlement to a compensable rating for residuals of non-specific urethritis.

11.  Entitlement to a compensable rating for a residual postoperative rectal abscess scar.

12.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

13.  Entitlement to a compensable rating for residuals of a fracture left humerus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to May 1979. 

In April 2017, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed and has been associated with the record. Subsequent to the January 2016 supplemental statement of the case (SSOC), he submitted additional statements and evidence for which a waiver of initial RO consideration was provided. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for a respiratory disorder, to include COPD; 
(2) a compensable rating for GERD; and (3) a compensable rating for the left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2017 Board hearing, prior to the promulgation of a decision in the appeal regarding the issue of whether new and material evidence has been received to reopen the claim for service connection for a disability manifested by chronic chest pain, the Veteran requested that his claim be withdrawn.

2.  An unappealed October 1986 rating decision denied service connection for a lumbar spine disorder, a skin disorder, a right knee disorder, and chronic diarrhea; the Veteran did not submit a substantive appeal and additional relevant evidence was not received within one year of the rating decision notice.

3.  The evidence received since the October 1986 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder and a skin disorder.

4.  Additional evidence received since the October 1986 rating decision, when considered by itself or in the context of the entire record, does not relate to a fact unestablished by the previously-available record that is necessary to substantiate the claims of service connection for a right knee disorder or chronic diarrhea.

5.  The evidence is at least in equipoise as to whether the Veteran's currently-diagnosed degenerative disc disease (DDD) of the lumbar spine is related to service. 

6.  The evidence is in equipoise as to whether the Veteran's skin disorder first manifested in service and was incurred in service.

7.  The current rating for tinnitus is the maximum authorized.

8.  For the initial rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 53 decibels (dBs) and 92 percent speech recognition in the right ear, and average puretone threshold of 45 dBs and 96 percent speech recognition in the left ear.

9.  The service-connected chin scar is elevated on palpation.

10.  The residuals of non-specific urethritis has not been manifested by competent evidence of voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections.

11.  There have been no residual symptoms associated with postoperative rectal abscess scar during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen the claim for service connection for a disability manifested by chronic chest pain are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The October 1986 rating decision, which denied service connection for a lumbar spine disorder, skin disorder, right knee disorder, and chronic diarrhea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

3.  The evidence received subsequent to the rating decision is new and material; the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The evidence received subsequent to the rating decision is new and material; the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic diarrhea.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  A lumbar spine disorder, diagnosed as DDD, was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

8.  A skin disorder was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

9.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.87, Diagnostic Code (DC) 6260 (2016).

10.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2016).

11.  The criteria for a 10 percent rating, but no more, for a chin scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.118, DC 7800 (2016).

12.  The criteria for a compensable rating for residuals of non-specific urethritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, DCs 7599-7518 (2016).

13.  The criteria for a compensable rating for residual symptoms associated with a postoperative rectal abscess scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. 
§ 4.118, DCs 7599-7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim of Service Connection for Chest Pain 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the issue of whether new and material evidence has been received to reopen the claim for service connection for chronic chest pain. Therefore, there remain no questions of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this claim, and it is dismissed.

    New and Material to Reopen Previously Denied Claims 

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Historically, service connection for a lumbar spine disorder, skin disorder, right knee disorder, and chronic diarrhea were denied in an October 1986 rating decision because there was no indication that these disorders were related to service or that the Veteran had chronic conditions in service.  He was notified of the rating decision and filed a timely notice of disagreement.  The RO issued a statement of the case in June 1987; however, he did not file a substantive appeal.  As such, the October 1986 rating decision became final.  

The evidence of record at the time of the October 1986 rating decision consisted of the service treatment records, a May 1986 VA examination, and the Veteran's lay statements. 

Lumbar Spine and Skin

The evidence received subsequent to the October 1986 rating decision includes an April 2017 private medical opinion, which provides a positive nexus opinion between the Veteran's currently-diagnosed lumbar spine disorder and service.  Further, during the April 2017 Board hearing, he testified that he had a recurrent skin disorder since service.  Newly submitted private treatment records also showed a new diagnosis of dermatophytosis of the skin.

This evidence is new and material because it is probative of the issues (lumbar spine and skin).  The April 2017 private medical opinion and the April 2017 Board hearing transcript are new because they were not of record at the time of the October 1986 rating decision.  Moreover, the April 2017 medical opinion and hearing transcript are material as they relate to the unestablished element of a nexus between the claimed lumbar spine and skin disorders and service.  Accordingly, the newly-added evidence relates to an unestablished fact necessary to substantiate the claims for service connection for lumbar spine and skin disorders.  As such, the claims for a lumbar spine and skin disorder are reopened.

Right Knee and Diarrhea

Regarding the claims for a right knee disorder and chronic diarrhea, new and material evidence has not been received to reopen these claims.  The new evidence includes private treatment records and the Veteran's testimony during the April 2017 Board hearing.  His statements during the April 2017 hearing regarding the in-service injury (baseball hitting his knee) are cumulative of his previous contentions at the time of the last final denial of the claim.  His statement regarding his diarrhea symptoms in service are also cumulative of his previous contentions; his statements are therefore not new and material evidence.  

Moreover, the diagnosis of right knee arthritis was considered in the previous October 1986 rating decision.  See May 1986 VA examination (showing DJD of the right knee).  Further, while a February 2013 VA knee examination report is also new, it is not material to the claim.  Notably, the examiner provided a negative nexus opinion regarding any relationship between the right knee disorder and service.  

Additionally, although the Veteran submitted private treatment records showing complains of frequent diarrhea, these records do not provide an opinion as to the nature and etiology of his gastrointestinal disorder.  He has not submitted any other new evidence which relates to how his chronic diarrhea is related to service.  

In sum, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right knee disorder or chronic diarrhea and does not raise a reasonable possibility of substantiating the claims.  Therefore, new and material evidence has not been received to reopen the claims.  The requirements to reopen this claims have not been met and the appeals are denied.

    Service Connection Claims 

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Disorder

Upon review of the record, the evidence is in equipoise as to whether the Veteran's lumbar spine disorder is etiologically related to service.

Service treatment records include an August 1955 record where the Veteran indicated that he hurt his back diving the previous day.  In December 1960, he was involved in a motor vehicle accident resulting in laceration of his scalp.  A partially illegible October 1962 treatment note shows that he reported that his back hurt when in extension.  He reported that he had felt a "snap" the past summer with severe non-radiating pain.  

In an October 1971 Report of Medical Examination, it was noted that the Veteran had back pain for 3 days but had not sought treatment.  At that time, the spine showed good alignment and there were no spasms or tenderness.  A February 1979 clinical record showed that he was seen for acute low back pain and it was noted that he had a possible pulled muscle.  Range of motion was limited and he was treated with heat and the use of a bed board.  

A March 1979 Report of Medical History shows that he had back pain in 1972 and was treated with muscle relaxers.  In March 1979, it was noted that the back symptoms were "unchanged."  In a March 1982 service record, he complained of periodic low back pain; however no chronic low back disorder was recorded in the service treatment records.

An April 2013 VA examination weighs against the claim.  During the evaluation, the Veteran reported that he injured his lower back in 1955 when he dove and hit the bottom of a pool.  He indicated that he followed by light duty and given muscle relaxers.  He reported having had problems with his back since that time.  The examiner diagnosed DDD of the lumbar spine but opined that it was not incurred in service or related to service.  

In support of this opinion, the examiner stated that there were no X-rays of the lumbar spine during service; however, an August 1986 X-ray showed minimal DJD.  Further, it was noted that the Veteran reported having recurrent back pain in his March 1979 retirement examination; however, he did not claim back pain in an August 1979 VA examination report.  The examiner indicated that if he still had back pain it would have been reasonable to claim recurrent back pain on his first VA examination following service separation.  The examiner also noted that there were also multiple other issues that could be reasonably connected to his back disorder, including age and occupational activities. 

Weighing in favor of the claim is an April 2017 private medical opinion from 
Dr. C.M.  A diagnosis of DDD of the lumbar spine was noted.  Dr. C.M. opined that the Veteran's lumbar spine disorder was caused by or a result of his service.  In support of this opinion, the physician stated that the Veteran had a diving injury in 1955 and was involved in a motor vehicle accident in 1960.  As evidenced by his service records, he suffered back problems in service.  There was also evidence of an "old" superior compression fracture from L1 to L4. The remaining evidence has been reviewed but it does not contain an opinion as to the etiology of the low back disorder.

Upon review of all the evidence of record, there is evidence weighing both for and against the claim for service connection for a lumbar spine disorder placing it at least in equipoise as to whether the Veteran's lumbar spine disorder is, at least in part, related to service.  Resolving reasonable doubt in his favor, service connection is warranted. 

Skin Disorder

During the April 2017 Board hearing, the Veteran testified that he has had a recurring rash near his groin and rectal area since his service in Korea.  He testified that he has continued to experience this skin disorder since service.  Upon review of the record, the evidence is at least in equipoise as to whether his skin disorder was incurred in service.

Service treatment records confirm that the Veteran was treated for a rash on his groin.  Although partially illegible, it appears that the rash was noted to be dermatitis.  See October 1968 service treatment record.  In a January 1983 record, he was seen twice for a rash on his groin and scrotum.  Possible diagnoses included intertrigo and atopic eczema and he was prescribed cream.  

In a May 1986 VA examination, it was noted that the Veteran had a rash in the inguinal area.  Under the narrative history it was indicated that he had groin rash and fissure, which was a "chronic condition."  Private treatment records in August 2013 show that he reported "recurring rash in the perirectal area and groin" which was not responding to over-the-counter creams and lotions.  A diagnosis of dermatophytosis was noted.  

The Veteran has not been afforded an examination during the course of this appeal.  Nonetheless, based on the above, the evidence is at least in equipoise on the question of whether there was onset of symptoms of a skin disorder in service and since service separation.  This finding is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the same skin disorder after service separation.  

For these reasons, and after resolving reasonable doubt in his favor, service connection for a skin disorder is warranted. 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Tinnitus

Throughout the entire initial rating period on appeal, the Veteran has been in receipt of a 10 percent rating for tinnitus under DC 6260.  Under DC 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent. As the maximum schedular rating for tinnitus under DC 6260 has already been assigned, a higher schedular rating is not available and the claim for a rating in excess of 10 percent for bilateral tinnitus is denied.

Bilateral Hearing Loss

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear. 

When evaluating service-connected hearing impairment, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dBs or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  When the puretone threshold is 30 dBs or less at 1000 Hz, and 70 dBs or more at 2000 Hz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  

On the authorized audiological evaluation in April 2013, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
40
40
60
LEFT
n/a
30
30
35
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

Applying the findings to Table VI shows a numeric designation of Level I in the right ear on the basis of 45 dBs puretone threshold average and 96 percent speech discrimination, and a numeric designation of Level I in the left ear on the basis of 38 dBs puretone threshold average, and 96 percent speech discrimination).  The numeric designation for the right ear Level I along with the numeric designation for the left ear I, entered into Table VII, reflect a noncompensable rating for hearing impairment.

The evidence also includes an April 2017 VA audiological evaluation submitted by the Veteran.  While only the graphic representation of the audiogram were included with the evaluation, with no numeric interpretation provided, the Board, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The April 2017 VA audiological evaluation showed pure tone thresholds in dBs as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
45
50
50
65
LEFT
n/a
40
40
45
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 in the left ear.

Applying the findings to Table VI shows a numeric designation of Level I in the right ear on the basis of 53 dBs puretone threshold average and 92 percent speech discrimination, and a numeric designation of Level I in the left ear on the basis of 45 dBs puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear Level I along with the numeric designation for the left ear I, entered into Table VII, reflects a noncompensable rating for hearing impairment.

With respect to both of the VA examinations, puretone thresholds reported on the audiological evaluation discussed above were not 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) and were not recorded at 30 dBs or less at 1000 Hz and 70 dBs or more at 2000 Hz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  The remaining evidence of record does not contain any audiological testing. 

Further, the Board has considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  He is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Based upon the results from the examinations discussed above, the criteria for a compensable rating have not been met.  

The Board further finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his hearing loss results in a unique disability that is not addressed by the rating criteria.  Hearing loss is evaluated under DC 6100, the criteria of which specifically contemplate his level of disability and symptomatology.  As noted above, hearing loss is manifested by, at worst, Level I in the right ear and Level I in the left ear.  

When comparing this disability picture with the symptoms contemplated by the Schedule, his symptoms are adequately contemplated by the rating for hearing loss.  A rating in excess of the currently-assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. 

The Board has considered the subjective complaints discussed in the VA examinations; however, these complaints do not provide a basis for referring the case for extraschedular consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The April 2013 examiner addressed functional effects of hearing loss by noting that the Veteran had difficulty hearing and his wife would tell him to turn down the television.  

These are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The criteria thus contemplate the symptoms and remand for referral for extraschedular consideration is not required.

Chin Scar

The Veteran's scar disability has been rated under DC 7800.  Under DC 7800, a compensable evaluation of 10 percent is warranted when there is one characteristic of disfigurement.  38 C.F.R. § 4.118.  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.

During the April 2017 Board hearing, the Veteran indicated that his chin scar was elevated on touch and was about 3 inches (ins.) across.  He denied any other symptoms aside from occasional itching.  Although he has not been afforded an examination to address the severity of his scar disability, he is competent to report symptoms associated with his scar as they are capable of lay observation.  For these reasons, and resolving the benefit of the doubt in his favor, a 10 percent rating under DC 7800 is granted for a chin scar manifested by elevated surface contour.  

A rating in excess of 10 percent is not warranted as the chin scar has not resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Therefore, a rating in excess of 10 percent is not warranted.

Residuals of Urethritis

The RO has rated the Veteran's residuals of non-specific urethritis by analogy under DC 7548 for stricture of the urethra, which is to be rated as a voiding dysfunction.  

Voiding dysfunction allows for a 20 percent when a voiding dysfunction requires the wearing of absorbent materials which must be changed less than two times per day.  Higher ratings are available when urine leakage causes a greater problem.  See 38 C.F.R. § 4.115a.  In this case, the Veteran specifically denied wearing absorbent materials during the April 2017 Board hearing.  As such, a compensable rating under voiding dysfunction is not warranted.  The provisions of 38 C.F.R. § 4.115a also includes the criteria for rating genitourinary system dysfunction manifested by urinary frequency, obstructed voiding, and urinary tract infections.

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating. Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a.  

During the April 2017 Board hearing, the Veteran indicated that he voided approximately two times a night; however, indicated that "the only reason" he got up at night to void was because he drank a lot of water during the day.  There was no indication in the record that his nighttime voiding is due to his service-connected disability.  As such, a compensable rating under urinary frequency is not warranted. Further, there is no indication that he has obstructed voiding or recurrent urinary tract infections.  As such, a compensable rating for his service-connected disability based on obstructive voiding or urinary tract infections is not warranted. 

For these reasons, the residuals of non-specific urethritis has not been manifested by symptoms warranting a compensable rating.  As such, the appeal is denied.

Postoperative Rectal Abscess Scar

During the April 2017 Board hearing, the Veteran denied having any residual symptoms associated with his postoperative rectal abscess scar.  Specifically, he denied the scar being painful or unstable.  He denied having any drainage for the last 15 years.  He also indicated that the scar did not result in itching or bleeding.  He related that the scar was stable and did not bother him.  The medical evidence of record and the Veteran's testimony during the April 2017 Board hearing show that he has no symptoms associated with his disability.  As such, a compensable rating for the postoperative rectal abscess scar is not warranted.

Duties to Notify and to Assist

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Further, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

The application for new and material evidence to reopen the claim for service connection for a disability manifested by chronic chest pain is dismissed. 

New and material evidence having been received, the application to reopen the claim of service connection for a lumbar spine disorder is granted.

New and material evidence having been received, the application to reopen the claim of service connection for a skin disorder is granted.

New and material evidence not having been received, the application to reopen the claim of service connection for a right knee disorder is denied.

New and material evidence not having been received, the application to reopen the claim of service connection for chronic diarrhea is denied.

Service connection for a lumbar spine disorder is granted. 

Service connection for a skin disorder is granted.

A rating in excess of 10 percent for tinnitus is denied. 

A compensable rating for bilateral hearing loss is denied.

A 10 percent rating, but no higher, for a chin scar is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A compensable rating for residuals of non-specific urethritis is denied. 

A compensable rating for postoperative rectal abscess scar is denied.


REMAND

Respiratory Disorder

Private treatment records show a diagnosis of COPD with reports of cough.  
During the April 2017 Board hearing, the Veteran testified that he was seen in service for a cough and given cough syrup.  Service records in August 1961, March 1966 and December 1977 show that he was seen for a cough.  He reported that he has experienced that same cough since service.  He has not been afforded an examination.  Given his competent reports that he had dry cough in service and since service separation and the medical reports which reference a diagnosis of COPD and cough, a remand for an examination is required.

GERD

The Veteran was afforded a VA examination in February 2013.  At that time, the examiner confirmed a diagnosis of GERD, but indicated that the Veteran did not have any signs or symptoms due to his esophageal condition.  During the April 2017 Board hearing, he indicated that he pain of the abdominal region, heartburn, and regurgitation approximately every two weeks.  His testimony shows that his GERD may have worsened since the last VA examination, conducted over four years ago.  As such, a new examination is warranted to assist in determining the current severity of his disability.

Left Shoulder

During the April 2017 Board hearing, the Veteran testified that he had pain when lifting his arm to shoulder level.  He was afforded a VA examination in February 2013; however, the examiner conducted range of motion testing on the elbow and not his shoulder.  As such, a new examination is required.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine the nature, onset, and etiology of his respiratory disorder, to include COPD.  The claims file must be reviewed by the examiner and all necessary tests should be performed. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder had its onset in service, or is otherwise related to service.  (NOTE: In rendering this opinion, the examiner should specifically discuss the Veteran's contention that he has experienced dry cough since service).

2.  Schedule the Veteran for an examination to determine the current severity of his GERD disability.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


